 


109 HR 2814 IH: To provide that no Federal funds may be expended for the payment or reimbursement of a drug that is prescribed to a sex offender for the treatment of sexual or erectile dysfunction.
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2814 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mr. McNulty (for himself, Mr. Herger, Mrs. McCarthy, and Mr. Davis of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Government Reform, Armed Services, Veterans’ Affairs, and Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide that no Federal funds may be expended for the payment or reimbursement of a drug that is prescribed to a sex offender for the treatment of sexual or erectile dysfunction. 
 
 
1.No Federal funds for drugs prescribed to sex offenders for the treatment of sexual or erectile dysfunction 
(a)Restriction 
(1)In generalNotwithstanding any other provision of law, no Federal funds may be expended for the payment or reimbursement, including payment or reimbursement under the programs described in paragraph (2), of a drug that is prescribed to an individual described in paragraph (3) for the treatment of sexual or erectile dysfunction. 
(2)Programs describedThe programs described in this paragraph are the medicaid program, the medicare program, the Federal employees health benefits program, the Defense Health Program, the program of medical care furnished by the Secretary of Veterans Affairs, health related programs administered by the Indian Health Service, health related programs funded under the Public Health Service Act, and any other Federal health program. 
(3)Individual describedAn individual described in this paragraph is an individual who has a conviction for sexual abuse, sexual assault, or any other sexual offense. 
(b)Effective dateSubsection (a) shall apply to drugs dispensed on or after the date of enactment of this Act.   
 
